Citation Nr: 1507914	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for vertigo.

3.  Entitlement to service connection for a scar.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

During his November 2014 Board hearing, the Veteran maintained that he was unemployed since 2008 and unable to work because of his service-connected anxiety disorder.  The Board finds that this evidence raises a TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issues of entitlement to a TDIU, increased rating for anxiety disorder, and reopened claims of service connection for headaches and vertigo, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 2009 rating decision denying service connection for headaches and vertigo is final.

2.  Evidence added to the record since the last final decision raises a reasonable possibility of substantiating the claims of service connection for headaches and vertigo.

3.  Resolving reasonable doubt in the Veteran's favor, the scar above his right ear is related to a motor vehicle accident in active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for vertigo.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a scar have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In this decision, the Board reopens the Veteran's claim for service connection for headaches and vertigo and remands it to the AOJ.  Further, service connection for a scar is also granted.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issues at this time.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for headaches and vertigo that he maintains are related to a March 1970 motor vehicle accident he was involved in during active duty service.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for headaches and vertigo were both denied in a March 2009 rating decision because the evidence of record did not establish that the Veteran's headaches or vertigo either occurred in or were caused by service.  The Veteran filed a timely Notice of Disagreement in March 2009.  In August 2010, the RO sent the Veteran a Statement of the Case.  However, the Veteran did not submit new and material evidence or file a timely substantive appeal within one year of the March 2009 rating decision or within 60 days of the August 2010 statement of the case.  As such, the March 2009 rating decision and August 2010 statement of the case both became final.  

Certain evidence submitted since the last final denial of service connection for headaches and vertigo is sufficient to reopen both service connection claims.  Namely, the Veteran submitted an April 2011 statement from his brother in support of his claim.  In the statement, the Veteran's brother asserts that the Veteran has been experiencing headaches and dizziness "for the past few years."  The Veteran's brother related the Veteran's symptoms to his in-service motor vehicle accident in 1970.  Additionally, the Veteran submitted a March 2011 letter from a friend who stated that he has known the Veteran for the past 30 years.  The Veteran's friend stated that the Veteran "has had headaches in the past" and asserted that the Veteran's symptoms had begun to worsen in the last three years.

The new evidence raises the possibility of substantiating the claim should it be reopened and the statements trigger a development obligation.  Shade, 24 Vet. App. at 110.  This newly submitted evidence relates to unestablished facts which are necessary to substantiate the Veteran's claims and is neither cumulative nor redundant.  In sum, new and material evidence has been received to reopen the claims for service connection for headaches and vertigo.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.

III.  Service Connection

The Veteran asserts that he sustained a scar above his right ear as a result of injuries from a motor vehicle accident in March 1970.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran asserts that he sustained a laceration to the right side of his head after being involved in a March 1970 motor vehicle accident while in service.  He states that he was kept in a hospital for three days.  

The Veteran's September 1966 enlistment examination has a notation of a vaccination scar upper left arm; no other identifying marks, scars or tattoos are noted on the entrance exam report.  His service treatment records show that in March 1968, the Veteran was noted to be clinically intoxicated and was seen with a five centimeter laceration to the left zygomatic area.  

Service treatment records reflect that the Veteran reported to the U.S. Naval Hospital in San Diego, California on March 17, 1970, and he left the hospital three days later on March 19, 1970.  Further, the record notes that there was no disciplinary action pending.  However, the Veteran's claims file reflects that hospital records from this period of time were unable to be located.  

The Veteran's December 1970 separation examination report has a notation that the Veteran has "marks and scars," and further notes his vaccination scar, a mole on the left cheek, "LS 1 1/2'' right orbital area," and "circ," which is a medical abbreviation for circumcision.

In August 2011, the Veteran underwent a VA examination in which an examiner noted that a tender area over the right side of the Veteran's scalp was "likely as not" related to a laceration the Veteran suffered from his reported in-service motor vehicle accident.  

In October 2011, the Veteran underwent a VA scars examination where he was noted to have a scar above the right ear measuring one centimeter by 0.3 centimeter.  The examiner noted that the claims file was reviewed and noted the Veteran's reports of being involved in a motor vehicle accident in March 1970 in which he sustained an injury above his right ear.  The examiner opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that the Veteran's motor vehicle accident was documented in the claims file and service treatment records show treatment for the laceration which caused the current scar.  Service connection has been granted for head injuries with a left zygomatic scar as a result of that accident.  

Given the Veteran's consistent report that he sustained a laceration above his right ear following a March 1970 motor vehicle accident in service, evidence that he spent three days in March 1970 in the U.S. Naval Hospital in San Diego, California,  medical records showing he currently has a 1 cm by 0.3 cm scar above the right ear, and the opinion by a VA examiner relating the Veteran's scar to service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current scar is a residual of a laceration sustained in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a scar above the right ear is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for headaches is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for vertigo is granted.

Entitlement to service connection for a scar above the right ear is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Headaches and Vertigo

In July 2010, the Veteran was afforded a VA examination which noted his complaints of headaches and symptoms of dizziness.  The examiner stated that the Veteran's headaches appeared to be occipital neuralgia and/or tension headaches.  Further, the examiner stated that the Veteran's dizziness was brought on by vestibular dysfunction.  However, the examiner stated it was unclear whether the vestibular dysfunction was caused by the Veteran's reports of an in-service motor vehicle accident in March 1970.  The examiner did not provide an explanation for this conclusion. 

In August 2011, the Veteran was afforded a VA traumatic brain injury (TBI) examination which noted his complaints of daily headaches on the right side of his head and poor balance since May 2008 surgery to his right rotator cuff.  However, the examiner does not provide any etiology opinion on the conditions.

As neither VA examination provided a legally adequate opinion on the etiology of the Veteran's reports of headaches and vertigo, he should be afforded a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, service connection is in effect for head injury with residual scar, left zygomatic arch.  Clarification is needed as to whether the claimed headaches and vertigo are separate conditions or symptoms or manifestations of the service-connected head injury.  

Anxiety disorder and TDIU

The Veteran testified at his November 2014 hearing that he was experiencing worsening symptoms of his service-connected anxiety disorder and can no longer work due to his condition.  Specifically, the Veteran maintained that he has trouble understanding complex commands and has poor memory.  The Veteran was last afforded a VA examination in August 2010.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected disability, more contemporaneous medical findings are needed to evaluate the claims on appeal.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran raised the matter of unemployability during the pendency of his claim.  Rice, 22 Vet. App. at 447.  During his November 2014 hearing, the Veteran reported that he was unemployed and unable to work due to his service-connected anxiety disorder.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and should be afforded a VA examination to obtain a medical opinion regarding the impact his service-connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.

2.  Then schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of his headache condition and vertigo.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a)  Does the Veteran have a separately diagnosed headache or vertigo condition or are the headaches and vertigo symptoms of the service-connected head injury?

(b)  If any diagnosed headache disability is separate from the service-connected head injury, is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed headache condition had its clinical onset in service or is otherwise related to the Veteran's active duty service?  

(c)  If any diagnosed vertigo disability is separate from the service-connected head injury, is it at least as likely as not (i.e., probability of 50 percent or greater) that the  vertigo had its clinical onset in service or is otherwise related to active duty service?  

The examiner is asked to comment on the Veteran's assertions that he has experienced symptoms of headaches and dizziness since a March 1970 motor vehicle accident in service.

The examiner must provide reasons for each opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety disorder.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-V, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his service-connected anxiety disorder.  The examiner should address any functional impairment caused by the Veteran's disability.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination regarding the claim for TDIU.  The virtual claims folder and all pertinent records should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (tinnitus; anxiety disorder; head injury with residual scar, left zygomatic arch; and scar, above right ear) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and past employment experience.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

6.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


